COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Humphreys and McClanahan
Argued via teleconference


ROBERT AVERY HODO
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0954-03-2                                  JUDGE ROBERT J. HUMPHREYS
                                                                  JANUARY 28, 2004
AMANDA ANN HODO


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                Michael C. Allen, Judge

                 George H. Edwards for appellant.

                 Denis C. Englisby (Englisby, Englisby & Vaughn, on brief), for
                 appellee.


       Robert Avery Hodo (husband) appeals from a final decree of divorce awarding Amanda

Ann Hodo (wife) custody of the parties’ minor child, as well as possession of the “family dog

‘Grunt.’” Husband contends that the chancellor erred by: 1) requiring him to establish that a

material change in circumstances had occurred since entry of an agreed pendente lite order giving

wife custody of the parties’ minor child during the pending divorce proceedings; 2) failing to grant

husband’s motion to reconsider the custody order; and 3) failing to classify the “family dog ‘Grunt’

as separate property of the husband.” Finding no error, we affirm.

       “Under familiar principles we view [the] evidence and all reasonable inferences in the light

most favorable to the prevailing party below.” Martin v. Pittsylvania County Dep’t of Soc. Servs., 3
Va. App. 15, 20, 348 S.E.2d 13, 16 (1986). So viewed, the evidence presented below established

that the parties were married on May 20, 2000. Approximately one year prior to their marriage, the



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
parties had a child, on June 10, 1999. The parties separated on May 5, 2001. On June 1, 2001,

husband filed a bill of complaint seeking a divorce on grounds of desertion and requesting, among

other things, custody of the minor child. Wife subsequently filed an answer and cross bill

requesting that the chancellor grant her custody of the child, and requesting equitable distribution of

the parties’ marital property. The chancellor entered a pendente lite order on August 2, 2001, based

upon the agreement of the parties, awarding wife custody of the child during the pending

proceedings, reserving “reasonable visitation” for husband.

        On March 21, 2002, the chancellor ordered the parties to “take evidence on all issues in the

form of depositions” and to tender the depositions to the chancellor by May 6, 2002. The chancellor

further ordered the parties to appear on May 10, 2002 for oral argument “regarding the respective

positions of both parties.”

        Although the record demonstrates that the parties filed several pre-hearing motions and, on

several occasions, had scheduled hearing dates, the record reflects that the chancellor did not

“m[e]et” with the parties until February 10, 2003.1 At that time, the chancellor announced his

“ruling and findings from the bench.”2 According to the parties, the chancellor ordered, in relevant

part, that wife maintain custody of the parties’ minor child and gave wife possession of the family

dog. The chancellor further ordered wife’s counsel to prepare a final decree of divorce “in

accordance with those rulings and findings.”

        Subsequent to the chancellor’s order, and prior to entry of the final decree, husband and wife

filed several additional motions with the chancellor. In particular, husband filed a motion entitled

“Objections to the Entry of the Final Decree of Divorce,” as well as a “Motion for


        1
            The record is silent as to any explanation for this delay.
        2
        The record contains no transcript of this proceeding, nor does it contain an agreed upon
statement of facts concerning the proceeding.
                                              -2-
Reconsideration.” In the “Objections to the Entry of the Final Decree of Divorce,” husband

contended that on February 10, 2003, the chancellor “rendered its decision on the above-styled case

without articulation of its reasons for said decision.” In his “Motion for Reconsideration,” husband

argued that, because of the “inordinate amount of time between the taking of evidence and

presentation of the Final Decree of Divorce for entry,” “substantial and significant changes in

circumstances pertaining to the care and custody of the infant child” had occurred. Husband further

asked the chancellor to reconsider his ruling with regard to the family dog, contending that the

evidence established the dog was “a gift [to him] from a third party and [was] not marital property.”

       On March 4, 2003, after hearing argument on these motions and considering additional

evidence, ore tenus, the chancellor held as follows:

               The Court has considered the evidence and the arguments
               advanced by each of the parties in today’s hearing. It has taken a
               brief review of the deposition testimony previously given in this
               case and looked at some of the pleadings that have been previously
               filed, and I have several motions filed by each of the parties.

               And the Court will dispose of those matters as follows:

                                *     *     *     *     *     *     *

               With respect to Mr. Hodo’s request that the Court reconsider the
               previous decision regarding custody and the award of the family
               pet, the Court will deny those motions.

               I appreciate . . . [husband’s] argument, and I’m aware of the
               evidence indicating that the dog was previously given, but I
               determined previously that it was given to the benefit of the family
               and I thought it appropriate that the dog went with the child as the
               family pet. And that was one of the considerations that led the
               Court to conclude that the distribution of personal property of the
               dog was one of the items that went with [the child]. I do not find
               there to be sufficient evidence to warrant the reconsideration and
               reversal of that decision.

               Having said that, I will tell you, [wife], I have very grave
               reservations about your conduct. I don’t find the evidence to be
               sufficient to reconsider and to reverse the Court’s order of its
               decisions, but I will, in fairness to you, let you know that if it were
                                                  -3-
                brought to the attention of the Court that you were in violation of
                the Court’s orders, and, certainly, if the Court found that you were
                not being candid when testifying under oath, and that you were
                exposing this child to danger or neglect through your own abuse of
                drugs, abuse of alcohol or any other violation of the Court’s
                prohibition of having overnight visitors, then the Court would not
                hesitate to take action.

                                 *     *     *     *      *     *     *

                I have not found the evidence sufficient to undo the decisions that
                have previously been made, so the decision, which [husband]
                joined in the outset of this litigation for joint legal custody with
                primary physical custody to [wife] and visitation to [husband], will
                continue.

After the chancellor stated his ruling, husband noted two issues for the record for purposes of

appeal. One, “as to the custody of the child, most important, and secondly as to the issue of

whether or not the dog was truly a gift.”

        The final decree of divorce, entered March 10, 2003, awarded wife physical custody of

the minor child, based upon “the depositions, the Memorandum [sic] of counsel, the argument of

counsel, the elements in accord with Va. Code Sections 20-107.1 and 20-107.3, and 20-124.3.”

The decree further awarded visitation to husband, “[i]n accord with [the] Pendente Lite Order of

August 2, 2001.” Husband signed the decree “Seen and objected to as set forth in transcript of 4

March 2003 as contrary to evidence of ‘best interest’ & ‘gift[.]’ [O]bject [sic] as to weight of

pendente lite order given to decide on custody – contrary to law regarding pendente lite

orders[.]” (Internal quotation marks in original).

        On this record, we find no merit in husband’s first contention that the chancellor erred in

his custody determination because it required husband to establish that a material change in

circumstances had occurred since the entry of the agreed pendente lite custody order.3


        3
      As a part of this argument, husband declares on brief that the chancellor failed to
“communicate to the parties the basis of its decision either orally or in writing as specifically
                                                 -4-
        Husband correctly points out that pendente lite orders entered pursuant to Code § 20-103(A)

“have no presumptive effect and shall not be determinative when adjudicating the underlying

cause.” Code § 20-103(E).4

        In the case at bar, the final decree of divorce indicates the chancellor ordered visitation “[i]n

accord with [the] Pendente Lite Order.” In addition, during the hearing on husband’s motion to

reconsider the custody order the chancellor stated that because he did not find the evidence

sufficient to “undo” his earlier decision, “the decision, which [husband] joined in at the outset of the

litigation” would “continue.” However, there is simply no portion of the record which establishes,

as husband contends, that the chancellor “required [husband] to show a substantial change in

circumstances subsequent to the entry” of the agreed pendente lite order as a basis for his award of

custody to wife. Indeed, nothing in the record demonstrates the chancellor gave the pendente lite

order any “presumptive effect” in reaching his final determination of custody.




mandated by Section 20-124.3 . . . and merely stated that the custody of the child will be with the
mother with visitation to the father.” During oral argument, however, husband’s counsel
represented that this argument was not a basis for his appeal. Accordingly, and because we have no
transcript or written statement of facts before us representing the February 10, 2003 proceeding
(during which the chancellor rendered his initial award of custody to wife), we do not consider this
contention further for purposes of this appeal. See Kane v. Szymczak, 41 Va. App. 365, 371, 585
S.E.2d 349, 352 (2003) (noting that “[i]n 1999 . . . the General Assembly amended Code § 20-124.3
to direct the trial court to state the ‘basis for the decision either orally or in writing’” (emphasis
added)); see also Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993) (“An
appellate court must dispose of the case upon the record and cannot base its decision upon
appellant’s petition or brief, or statements of counsel in open court.” (citation omitted)).
        4
            Code § 20-103(A) provides that

                 [i]n suits for divorce . . . the court having jurisdiction of the matter
                 may, at any time pending a suit pursuant to this chapter, in the
                 discretion of such court, make any order that may be
                 proper . . . (iv) to provide for the custody and maintenance of the
                 minor children of the parties, including an order that either party
                 provide health care coverage for the children, . . . .

                                                   -5-
        We further find no merit in husband’s next argument, alleging that the chancellor erred in

failing to grant his motion for reconsideration of the custody order “based on the after acquired

evidence” presented “concerning the best interest of the infant child.” We first note that the record

reflects the chancellor orally entered an award of custody in favor of wife on February 10, 2003 and

directed the parties to prepare the final decree in accordance with that order. However, the final

decree was not ultimately entered until March 10, 2003 - after the hearing on husband’s motion for

reconsideration. Thus, the only question to be considered, is whether, based on the evidence

presented, the chancellor erred in awarding custody to wife.5

        “A trial court’s decision, when based upon an ore tenus hearing, is entitled to great weight

and will not be disturbed unless plainly wrong or without evidence to support it.” Lanzalotti v.

Lanzalotti, 41 Va. App. 550, 554, 586 S.E.2d 881, 882 (2003) (citing Venable v. Venable, 2
Va. App. 178, 186, 342 S.E.2d 646, 651 (1986)). “[A] divorce decree based solely on depositions is

not as conclusive on appellate review as one based upon evidence heard ore tenus,” but it is

nonetheless “presumed correct and will not be overturned if supported by substantial, competent

and credible evidence.” Collier v. Collier, 2 Va. App. 125, 127, 341 S.E.2d 827, 828 (1986).

Further, “[w]e defer to the trial court’s evaluation of the credibility of the witnesses who testify ore

tenus.” Shackelford v. Shackelford, 39 Va. App. 201, 208, 571 S.E.2d 917, 920 (2002).

        “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Farley v. Farley, 9 Va. App. 326, 327-28, 387
S.E.2d 794, 795 (1990). “A trial court’s determination of a child’s best interests ‘is reversible on

appeal only for an abuse of that discretion, and a trial court’s decision will not be set aside unless



        5
         Indeed, contrary to husband’s claim on appeal that the court “denied [his] motion for
reconsideration,” the trial court clearly took additional evidence and reconsidered the custody
award during the hearing on husband’s motion.
                                               -6-
plainly wrong or without evidence to support it.’” Vissicchio v. Vissicchio, 27 Va. App. 240, 246,

498 S.E.2d 425, 428 (1998) (quoting Farley, 9 Va. App. at 327-28, 387 S.E.2d at 795 (citations

omitted)).

       Husband correctly points out on appeal that Code § 20-124.3 lists various factors a

chancellor must consider when deciding the “best interests” of the child in a custody and visitation

case. Code § 20-124.3; Kane, 41 Va. App. at 372-73, 585 S.E.2d at 352.6 The statute also requires


       6
           Specifically, the statute requires that:

                 In determining best interests of a child for purposes of determining
                 custody or visitation arrangements including any pendente lite
                 orders pursuant to § 20-103, the court shall consider the following:

                 1. The age and physical and mental condition of the child, giving
                 due consideration to the child’s changing developmental needs;

                 2. The age and physical and mental condition of each parent;

                 3. The relationship existing between each parent and each child,
                 giving due consideration to the positive involvement with the
                 child’s life, the ability to accurately assess and meet the emotional,
                 intellectual and physical needs of the child;

                 4. The needs of the child, giving due consideration to other
                 important relationships of the child, including but not limited to
                 siblings, peers and extended family members;

                 5. The role which each parent has played and will play in the
                 future, in the upbringing and care of the child;

                 6. The propensity of each parent to actively support the child’s
                 contact and relationship with the other parent, including whether a
                 parent has unreasonably denied the other parent access to or
                 visitation with the child;

                 7. The relative willingness and demonstrated ability of each parent
                 to maintain a close and continuing relationship with the child, and
                 the ability of each parent to cooperate in and resolve disputes
                 regarding matters affecting the child;



                                                      -7-
“‘an express communication to the parties of the basis for [its] decision.’” Lanzalotti, 41 Va. App.

at 555, 586 S.E.2d at 883 (quoting Kane, 41 Va. App. at 373, 585 S.E.2d at 352); Code § 20-124.3.

This communication may be provided either orally or in the form of a written order. See Code

§ 20-124.3.

        The record here demonstrates the chancellor was presented with, and considered, evidence

on these statutory factors. Indeed, in the final decree of divorce, the trial court specified that it

rendered its decision based upon “the depositions, the Memorandum [sic] of counsel, the argument

of counsel, the elements in accord with Va. Code Sections 20-107.1 and 20-107.3, and 20-124.3.”

As stated above, we do not have before us a transcript or written statement of facts representing the

February 10, 2003 proceeding. Because it was at that proceeding that the trial court rendered its

initial ruling, we cannot determine whether or not the trial court abused its discretion in awarding

custody of the parties’ minor child to wife.

        The Supreme Court of Virginia has

                many times pointed out that on appeal the judgment of the lower
                court is presumed to be correct and the burden is on the appellant
                to present to us a sufficient record from which we can determine
                whether the lower court has erred in the respect complained of. If
                the appellant fails to do this, the judgment will be affirmed.

Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961) (citations omitted). Accordingly,

and because we do not have a sufficient record before us, we presume that the trial court’s initial


                8. The reasonable preference of the child, if the court deems the
                child to be of reasonable intelligence, understanding, age and
                experience to express such a preference;

                9. Any history of family abuse as that term is defined in
                § 16.1-228; and

                10. Such other factors as the court deems necessary and proper to
                the determination.

Code § 20-124.3.
                                                   -8-
ruling, as well as its subsequent decision not to alter that ruling, was not plainly wrong or without

evidence to support it.

        We do not consider husband’s final contention on appeal that the chancellor erred in failing

to classify the “family dog ‘Grunt’ as separate property of the husband.” Husband argues, in this

regard, that the chancellor erred by failing to render a decision as to “whether the dog ‘Grunt’ was

either marital property or separate property of either of the parties.” Because, as he alleges, he “can

clearly show that the dog was received by him as a valid gift,” husband asks this Court to thus,

“remand[]” this issue to the chancellor “with instructions to find that the dog ‘Grunt’ is the separate

property of husband.” However, the record reflects that husband never raised this specific issue

before the trial court.

        Indeed, in his motion to reconsider and during the subsequent hearing, husband contended

only that the dog was gifted to him prior to the parties’ marriage and that he did not, thereafter,

gift the dog to wife or the family. On that basis alone, he claimed that the “clear, convincing and

unequivocal evidence” established that the dog was his separate property. In his oral

“exception[s]” to the chancellor’s rulings, husband noted “the issue of whether or not the dog

was truly a gift.” Finally, in his written objection, as noted on the final decree of divorce,

husband explicitly specified the basis for his objection “as set forth in the transcript of 4 March

2003 as contrary to evidence of . . . ‘gift.’” (internal quotation marks in original) (emphasis added).

Therefore, the record establishes that husband never argued below that the chancellor procedurally

failed to properly classify the property as marital or separate property, as required by the equitable

distribution statute (Code § 20-107.3). Instead, husband merely argued that the chancellor failed to

classify the dog as his separate property based on the alleged evidence of “gift,” or lack thereof.

Accordingly, we find that we are precluded from considering this issue on appeal because

husband failed to contemporaneously object to the specific issue he now raises. See Rule 5A:18;
                                                  -9-
Clark v. Commonwealth, 30 Va. App. 406, 411, 517 S.E.2d 260, 262 (1999) (“An objection made

at trial on one ground does not preserve for appeal a contention on a different ground.”); Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998) (noting that this Court “will

not consider an argument on appeal which was not presented to the trial court”).

       For the foregoing reasons, the judgment of the chancellor is affirmed.

                                                                                           Affirmed.




                                                - 10 -